Citation Nr: 1526207	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-14 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disorder. 

2.  Entitlement to service connection for a left leg disorder. 

3.  Entitlement to service connection for a left hip disorder, secondary to left leg disorder. 

4.  Entitlement to service connection for a left knee disorder, secondary to left leg disorder. 

5.  Entitlement to service connection for nerve damage disorder, secondary to left leg disorder. 

6.  Entitlement to service connection for a right leg disorder, secondary to left leg disorder.

7.  Entitlement to an initial compensable evaluation for service-connected  bilateral hearing loss. 

8.  Entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus. 

9.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

10.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1967 to October 1970.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In an October 2009 rating decision, the RO, in relevant part, continued a 50 percent evaluation for PTSD.  The Veteran submitted additional evidence within one year and in an October 2010 rating decision, the RO continued the 50 percent evaluation for PTSD.  In the October 2010 rating decision, the RO also granted service connection for bilateral hearing loss and assigned a non-compensable evaluation, and tinnitus and assigned a 10 percent evaluation; and denied a TDIU.  Thereafter, in a January 2013 rating decision, the RO declined to reopen a claim for left leg disability, and denied service connection for a left hip disability, right leg disability, nerve damage disability, and left knee disability.    

In February 2014, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In February 2014, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2014).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for a left leg disorder, a left hip disorder, a left knee disorder, nerve damage disorder, and a right leg disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran did not appeal the April 1993 rating decision denying service connection for a broken left leg and did not submit new and material evidence within one year. 

2.  Evidence received since the April 1993 rating decision raises a reasonable possibility of substantiating the claim of service connection for a left leg disability.

3.  Throughout the appeal, the Veteran's PTSD has been manifested by near continuous depression, impaired insight and judgment, isolation and avoidance behaviors, sleep disturbance, anger and irritability, hypervigilance, suspiciousness, low energy, low concentration, crying spells, a nervous twitch, and occasional suicidal thoughts most nearly approximating deficiencies in most areas.

4.  The Veteran's PTSD has not been manifested by total social and occupational impairment to include gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name; or other symptoms on par with the level of severity contemplated herein.

5. The Veteran has demonstrated, at worst, Level II hearing acuity in each ear.

6.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision that denied service connection for a broken left leg is final.  38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a left leg disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 

3.  The criteria for an evaluation of 70 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9411 (2014).

4.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).

5.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155  (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is reopening the claim of service connection for a left leg disability, which represents a complete grant of the benefits sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

With regard to the increased evaluation claims, in correspondence dated in May 2009, prior to the October 2009 and October 2010 rating decisions, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter informed the Veteran that in order to establish a higher rating for PTSD, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claim.

The May 2009 letter provided the Veteran with the notice required for the initial claims of service connection for hearing loss and tinnitus.  Service connection was subsequently granted, and the Veteran appealed the initial ratings assigned.  In cases such as this, where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his attorney has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disabilities.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

Regarding the hearing examination, the August 2010 VA examiner addressed the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007); Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  Additionally, the Veteran and his attorney have not asserted that the VA examination reports have any deficiency regarding the functional impact.  See Martinak, 21 Vet. App. 447.

As noted above, in February 2014, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the February 2014 hearing before the Board by eliciting information regarding the severity of the Veteran's disabilities on appeal.  Neither the Veteran nor his attorney has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

New and Material Claim

In an April 1993 rating decision, the RO denied the Veteran's claim of service connection for broken left leg because there was no evidence of treatment for a broken left leg in service.  The Veteran did not appeal that decision or submit new and material evidence within one year.  Accordingly, the determination is final.  38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

 In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117 .

Evidence received since the April 1993 rating decision includes a March 2014 letter from a fellow service member stating that during service he witnessed the Veteran using crutches and wearing a cast on his lower leg.  The service member indicated that the Veteran had told him that he had broken his leg.  

Based on this evidence, the Board finds that there is sufficient evidence to reopen the claim for service connection for a left leg disability.  Presuming the credibility of the buddy statement, it raises a reasonable possibility of substantiating the claim of service connection for a left leg disability, combined with VA assistance.  As such, to this extent, the appeal is granted. 

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2014).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

PTSD

Here, service connection for PTSD was granted in a December 2006 rating decision.  A 10 percent evaluation was assigned effective January 26, 2005.  The Veteran filed a notice of disagreement.  In a July 2008 rating decision, the RO assigned a50 percent evaluation, effective January 26, 2005.  Then, in a June 2008 information conference report, it was noted that the Veteran was satisfied with his appeal and that he withdrawing his appeal.  Subsequently, in February 2009, the Veteran filed a notice of disagreement.  In March 2009, the RO informed the Veteran that his notice of disagreement was untimely, presumably because his appeal had been withdrawn.  Accordingly, in March 2009, the Veteran filed a claim for an increased evaluation.  Thus, the relevant time period begins in March 2008.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (noting that "[t]he relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").

The Veteran essentially contends that his PTSD is more disabling than contemplated by the current 50 percent evaluation. 

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including anxiety disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2014).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2013).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan , 16 Vet. App. at 442.   The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, the 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki 713 F.3d 112, 118 (Fed. Cir. 2013).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In addition to PTSD, for which service connection has been established, the record shows an additional diagnosis of depression, which is not currently service-connected.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Some of the medical evidence in the instant case does differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected depression.  Where a mental health professional has attempted to distinguish between said symptomatology, the Board will so note.  In all other cases, and for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD. 

A June 2009 VA examination was conducted.  The Veteran reported that a friend drove him to the evaluation as he had problems driving in traffic and being around crows.  He reported depression and nervousness.  He does not like being around people, and when he is around people, he has difficulty managing his anger.  He stays home most of the time.  He reported sleep disturbance, bad dreams, and flashbacks.  He lived near a hospital and when the emergency helicopter flew in there, this triggered remembrances.  He reported a loss of interest in everything.  His depression seemed to be worsening and he had fleeting thoughts of suicide, but no specific plans or intention.  He denied homicidal thoughts.  He stated that he talks a Vietnam buddy of his or a mental health provider.  He reported marrying 1 time; it lasted for 11 years.  He has 1 child, a daughter who is 21 years old.  He maintained contact with his daughter, who comes by to check on him on a regular basis.  He is single and lives by himself.  He does not engage in any hobbies or interests.  He will do some household shopping and meal preparation.  He does not go out to socialize other than to visit 1 Vietnam War buddy.  He does not belong to any clubs, groups, or organizations and does not attend church.  Upon examination, the examiner found the Veteran casually dressed and well groomed.  The Veteran had clear speech with logical and coherent thoughts, with a depressed mood and constricted affect.  He was cooperative, but expressed some signs of irritability.   The Veteran was fully oriented and had no difficulty with immediate recall task, but on delayed recall task could only recall 1 of the 3 words he had been asked to remember.  There were no evidence delusions or hallucinations.  The GAF score was 50-55.  

VA treatment records in September 2009 indicated that the Veteran was often very depressed and spent most of his time at home.  While he denied suicidal or homicidal ideation, he endorsed flashbacks and avoidance.  Appetite and sleep were both good, and GAF score of 55 was assigned.  In November 2009, a VA clinician noted that Veteran had increased problems with sleep, occasional flashbacks, avoided people and situations to manage his anger.  He continued to have periods of depression.  He had no suicidal or homicidal ideation.  

A January 2010 VA treatment record noted that the Veteran denied suicidal or homicidal ideation, anger, depression, anxiety, flashbacks.  His sleep and appetite were good.  A January 2010 VA treatment record noted that the Veteran's hygiene was unremarkable and his mood was slightly irritated.  He denied suicidal or homicidal intent or plan.  A February 2010 VA treatment record noted that the Veteran's hygiene was unremarkable, and he seemed anxious.  He denied suicidal or homicidal intent or plan.  A March 2010 VA social work record reflected that the Veteran had suicidal ideation one to two times a week, and strength of his thoughts were moderate to mild.  He denied taking any actions on thoughts or any history of making suicide attempts, and indicated that his daughter was a reason for living.  

A March 2010 VA treatment record noted that the Veteran was alert and oriented times three with appropriate dress and grooming.  His speech was normal in rate and rhythm and mood was described as depressed with congruent restricted affect.  He had 50 percent eye contact throughout the evaluation.  The Veteran denied any auditory or visual hallucinations or delusions, and he did not demonstrate any psychotic behavior.  He reported passive suicidal ideation without intent or plan, and he denied any homicidal ideation, intent, or plan.  Insight and judgment were fair.  Diagnoses were recurrent major depression and PTSD.  

An April 2010 VA treatment record noted that the Veteran was well-groomed.  He reported having suicidal ideation without intent or method.  He continued to be depressed and was on multiple medications.  It was noted that the Veteran was unable to perform his occupation in antique refinishing, buying, and selling due to chronic pain and severe problems interacting with other people.  The clinician found that the Veteran was avoidant; he went to the store when he knew not many people would be there.  He was significantly depressed, indicated that he was stressed out all the time, and continued to have flashbacks.  The only thing that helped was talking to a couple of Vietnam buddies.  The clinician concluded that based on the Veteran's chronic pain issues and his significant emotional distress, he was unable to sustain gainful employment.  Diagnoses of chronic severe PTSD with psychotic features and recurrent major depressive disorder, and a GAF score of 53 were noted.  

A May 2010 VA treatment record noted that the Veteran did not verbalize suicidal ideation.  The clinician indicated that the session focused on the Veteran's difficulty with interpersonal relationships, due to his high level of irritability and intolerance for imperfections in others.  Another treatment record dated in May 2010 showed that the Veteran had suicidal ideation with a plan but denied current intent or other place, and reported taking out all of the firearms from his home.  He indicated that he had a support network of three other veterans with whom he talked when he had suicidal thoughts, and this alleviated his suicidal ideation.  

On VA examination in June 2010, the Veteran reported having been married once, divorcing after 11 years.  He maintained a relationship with his ex-wife and had daily contact with his daughter.  The Veteran, who lived by himself, stated he spent his day sitting around the house watching television or sleeping, he did not do any yard work as he had someone do that for him, and his daughter did much of his housekeeping.  He did not have hobbies or interests; lost interest in things; did not belong to any clubs, groups, or organizations; and did not attend church.  On occasion, he did his own household shopping (at times when he knew the stores would not be busy or crowded) and meal preparation.  The Veteran did not socialize or visit with others except a couple of other Vietnam veterans.  His daughter and her boyfriend came over most nights and she prepared dinner for them. 

On evaluation, the examiner observed that the Veteran was clean and neatly groomed and displayed fair eye contact as he looked to the left and down to the floor most of the time.  He was cooperative and agreeable, his speech was clear and discernable, organization of thought was logical and coherent, mood was slightly depressed, and affect was somewhat constricted.  He was oriented to year, month, day, and place but not to date.  Although the Veteran had no difficulty with immediate recall, he was only able to recall one of three words on delayed recall.  He was also unable to complete serial sevens or spell "world" correctly.  He had no problems with the language portion of the evaluation and there was no evidence of delusions, hallucinations, or homicidal or suicidal ideation.  The examiner concluded that the Veteran had no desire or interest to engage in activities, described avoidant behavior indicating he did not like to be around people and typically avoided social interactions.  Diagnoses of PTSD and recurrent major depressive disorder were noted, and a GAF score range of 50-55 was assigned.  

A June 2010 VA treatment record reflected that the Veteran was well-groomed.  The Veteran denied social and homicidal ideation although he admitted to thoughts that he would be better off dead.  He did not have a plan.  The clinician noted that the Veteran had chronic depression in addition to PTSD.  A diagnosis of chronic severe PTSD and a GAF score of 50 were noted.  

In a July 2010 addendum report, upon review of the June 2010 examination report, a VA examiner addressed the Veteran's employability.  Addressing the April 2010 VA clinician's opinion that the Veteran was unable to perform his occupation, the VA examiner noted that the clinician did not indicate that he was precluded from performing his occupation due to PTSD.  He noted that the Veteran stated to him that he stopped working because he could no longer pick up and lift furniture due to chronic pain.  The Veteran related that his depression was related to his chronic pain which interfered with his ability to maintain gainful employment.  This led to some feelings of worthlessness, and the Veteran also indicated some feelings of depression due to ongoing PTSD.  The examiner opined that some aspects of the Veteran's depression was part of the Veteran's PTSD symptomology and specifically cited to avoiding behavior (difficulty interacting with others) which interfered with his ability to socialize except for a few Vietnam buddies.  

An August 2010 treatment record noted the Veteran's difficulty with interpersonal relationships, due to his high level of irritability and intolerance for imperfections in others.  

An October 2010 VA treatment record noted the Veteran's continued report of depression and tending to stay home.  He did not like to deal with people, lived by himself, had been divorced since 1997, was unemployed, and had sleep difficulty.  His level of interest was low and he endorsed feelings of guilt and hopelessness over Vietnam experiences.   Additionally, his energy level had not been good for a while and his concentration had been low.  He had the support of his Vietnam buddies and his daughter.  The Veteran reported that his PTSD had not been improving, he had had a breakdown, and he cried two to three times per week.  He still had flashbacks, nightmares, startled easily, and war movies bothered him.  He also endorsed occasional suicidal thoughts but denied being actively suicidal or homicidal, currently having such thoughts actively or passively, or any violent thoughts.  

On evaluation, the clinician observed that the Veteran was alert and oriented to person, place, time, and object.  He had good grooming and hygiene, intermittent eye contact, and without other abnormal movements.  The Veteran was cooperative and pleasant.  As to psychomotor activity, there was no psychomotor agitation or retardation.  His speech was fluent; spontaneous; and of normal amount, rate, volume, rhythm, and prosody.  He described his mood as "alright."  His affect was restricted, appropriate to situation, and congruent to mood.  With regard to thought process, it was logical and coherent, sequential, and goal-directed.  As to thought content, there were no delusions, suicidal ideation, violent ideation, or homicidal ideation/intent/plan.  Additionally, the Veteran did not have any auditory or visual hallucinations.  Insight and judgment were fair, and cognition was grossly intact.  Assessments of major recurrent depression and PTSD were noted, and a GAF score of 60 was assigned.  

A January 2011 VA treatment record noted the Veteran's trouble with sleep, flashbacks, nightmares, anxiety, panic attacks, and depression (he indicated being depressed probably 75 percent of the time).  At that time, he had no thoughts of self-harm and he denied risk of violence towards others.  He reported three friends to whom he spoke about his Vietnam experiences.  The examiner observed that the Veteran was alert; oriented to date, time, and place; and without abnormal motor activity.  He reported that his left arm twitched out of control.  His speech was logical, sequential, and goal-oriented.  Language was appropriate.  As to mood and affect, the Veteran described being calm and relaxed, and the examiner noted that affect was depressed and sad.  The Veteran denied perceptual disturbance.  With regard to thought process and association, he reported being easily distracted.  While he denied delusions, the Veteran indicated worrying more than he would like to.  He denied suicidal or violent ideations.  Insight and judgment were good.  Diagnoses of PTSD and recurrent severe major depressive disorder were noted, and a GAF score of 50 was assigned.  

In October 2011, a VA clinician noted that the Veteran had intermittent nightmares, occasional flashbacks, interrupted sleep, irritability, and avoidance of crowds.  He denied thoughts of harm to himself or others, lived alone, and had a supportive daughter.  He had three veterans with whom he talked to and saw.  Appetite was good, and sleep was fair.  Affect was bland and mood was dysphoric.  He did not have delusions or hallucinations.  He was cooperative; fully alert; oriented to person, place, and time; and with fair insight.  He took medication for his anxiety attacks and was chronically depressed with PTSD and a leg injury.  A GAF score of 50 was assigned.  

Another record in October 2011 showed that the Veteran was not presently having thoughts of suicide or about harming another person.  In December 2011, VA clinicians observed that the Veteran was alert and oriented.  He did not endorse thoughts of suicide or harming others.  During a January 2012 VA clinical visit, it was noted that the Veteran did not verbalize suicidal or homicidal ideation.  A February 2012 clinical record showed the Veteran's complaints of nightmares, anxiety, hypervigilance, and avoidance of loud noise.  His anxiety was worse than his mood.  Sleep was variable, energy was fair, and appetite was normal.  He denied any thoughts of self- harm or harm to others.  The clinician observed that the Veteran's affect was fairly bright, and he was anxious and dysphoric.  There were no thought disorders.  He was alert and fully oriented, and had fair concentration.  A GAF score of 50 was assigned.  

In March 2012, a VA clinician noted that the Veteran had ongoing nightmares, occasional flashbacks, and hypervigilance.  His sleep was variable, energy was low, and he indicated being depressed at times.  He denied thoughts of self- harm or harm to others.  The clinician found that affect was bland and mood was dysphoric.  There were no thought disorders.  He was also alert; and oriented to person, time, and place.  He had fair concentration.  A GAF score of 50 was assigned. 

A May 2012 VA treatment record noted that the Veteran had ongoing but less frequent nightmares.  He lived with his ex-wife with whom he had ongoing stress in the relationship.  The Veteran enjoyed working in his shop and being alone there.  
The clinician indicated that his mood/affect was abnormal, affect was bland, and mood was dysphoric.  He had no thought disorders (delusions/hallucinations) and no thoughts of harm to himself or others.  He was alert and oriented times to person, place, and time; and had fair concentration.  A GAF score of 50 was assigned.  

In June 2012, the Veteran denied suicidal or homicidal thoughts.  

An August 2012 VA treatment record noted that the Veteran reported ongoing avoidance of crowds and hypervigilance, and mood lability and irritability.  His sleep was variable and appetite was good.  He denied any thoughts of harm toward himself or other.  He lived with his ex-wife and had an "ok" relationship with her.  The clinician indicated that his mood/affect was abnormal, his affect was bland, and mood was dysphoric.  He had no thought disorders (delusions/hallucinations) or thoughts of harm to himself or others; and he was alert and oriented times three with fair concentration.  A GAF score of 50 was assigned.  

A March 2013 VA treatment record noted that the Veteran was having ongoing nightmares and flashbacks.  He stayed at home most of the time, avoided contact with people, and reported feeling sad and depressed from time to time.  He indicated having lived with his wife for 16 years and having a fair relationship with her.  There was no history of suicidal attempts.  The Veteran endorsed hobbies, including mowing the yard or gardening to keep himself busy.  He still avoided crowds, and was hypervigilant, labile, and irritable.  The clinician observed that the Veteran's speech was clear, relevant, logical, and cooperative; mood was described as having good and bad days; and affect was appropriate to mood.  He denied suicidal or homicidal thoughts, or visual or auditory hallucinations; but endorsed some ongoing nightmares and flashbacks from time to time with avoidant behavior.  Insight and judgment were fair.  Diagnoses of recurrent major depressive disorder without psychosis, anxiety disorder not otherwise specified, and chronic PTSD were noted; and a GAF score of 50 was assigned.  

During his February 2014 hearing, the Veteran testified that his PTSD affected his relationships, including with his child and ex-wife while they were married.  He indicated that the medications he took for his disability made him want to commit suicide and he would be like a zombie.  Without the medication, he had problems dealing with people, loud noises, panic attacks, anxiety, etc.  He also developed a nervous twitch in his extremities.  He stated that he could not work because he cannot deal with people as they got on his nerves, and he would get claustrophobic and angry.  When he had his anger issues around people, he wanted to harm them and himself and medications were not 100 percent effective.  The Veteran indicated that it was not easy for him to be at the hearing or in the building.  He endorsed having daily rituals and having problems if he did not carry them out.  The Veteran stated that people have complained that he did not listen, pay attention, or understand what they were saying.  He did not deal with stressful situations in real time, and had memory problems.  As to family relationships, he hardly saw his two sisters but did call them occasionally, and he saw his brother every three months.  

Based on the evidence, the Board finds that the Veteran's disability has caused deficiencies in most areas, sufficient to more nearly approximate the criteria for a 70 percent evaluation.  Specifically, throughout the appeal, the Veteran's PTSD has been manifested by deficiencies in most areas, to include by such symptoms as intermittent suicidal ideation ; obsessional rituals which interfere with routine activities; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; intermittent neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Of particular note, the Veteran consistently endorsed constant feelings of isolation and depression.  He was noted on several occasions to be extremely hypervigilant.  He was unable to interact with orders due to his anxiety, suspicious, and had low energy and concentration.  He also cried regularly and developed a nervous twitch.  His insight and judgment was frequently marked as poor.  Occasional suicidal thoughts (rarely homicidal thoughts) were also present during the appeal period.  In short, these symptoms more nearly approximate those contemplated by the higher 70 percent rating.  Therefore, an increased rating to that level is warranted. 

Moreover, the Veteran's GAF scores of 50 to 55 are congruent with a 70 percent evaluation.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2014) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  

At no point during the appeal has the Veteran demonstrated total occupational and social impairment.  At no point during the appeal period has a physician found such severity.  Although the Veteran has severe social impairment, he does maintain a relationship with his daughter and has 1 friend that he can talk to.  His other symptoms do not approach the frequency, severity, and duration of total impairment.  For example, the Veteran has remained fully oriented throughout the time period and has not exhibited any grossly inappropriate behavior.  His thought processes and communication have not been grossly impaired.  Additionally, there has been no persistent danger of hurting self or others as the Veteran denied homicidal thoughts and had fleeting suicidal ideations.  Therefore, a total rating is not warranted.  Rather, an increase to 70 percent and no higher is granted.  As the disability has ebbed and flowed throughout the appeal period, but has not at any point warranted a rating higher than 70, the Board finds that staged ratings are not appropriate.

Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for bilateral hearing loss.

The relevant evidence includes an August 2010 VA examination report, which noted the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
30
30
35
40
34
LEFT
25
30
45
105
51

Speech audiometry revealed speech recognition ability of 88 percent bilaterally.    These hearing impairment levels correspond to Level II bilaterally under Table VI.  When those levels are applied to Table VII, a noncompensable evaluation is warranted.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86 (a), (b) (2014).  

In addition, a review of the treatment records and statements made by the Veteran and his attorney do not reveal any additional objective test results for the service-connected bilateral hearing loss. 

The Board has also considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life.  Nevertheless, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Consequently, the evidence does not support a compensable disability rating for the Veteran's bilateral hearing loss. 38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.

Tinnitus

The Veteran seeks an increased evaluation for tinnitus, currently evaluated as 10 percent disabling.   

Pursuant to the rating schedule, a 10 percent evaluation is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260 (2014).  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id.  at Note (2); see Smith v. Nicholson, 451 F.3d. 1344 (2006).

On review, the Veteran's tinnitus is currently assigned the maximum schedular rating.  There is no legal basis upon which to award a higher schedular evaluation. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Additionally, staged ratings are not warranted.  See Fenderson, supra.

Other Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD, tinnitus, and/or bilateral hearing loss are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (1) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  With regard to PTSD, the Veteran's near continuous depression, impaired insight and judgment, isolation and avoidance behaviors, anger and irritability, hypervigilance, suspiciousness, and occasional suicidal thoughts are contemplated in the rating criteria.  While other symptoms, such as suspiciousness are not, the Board finds that the impairment caused by these symptoms are adequately considered in the rating granted herein.  They are not so far outside the realm of the other psychiatric symptoms to be considered not contemplated.  While there is conflicting evidence regarding the cause of the Veteran's employability, for purposes of this discussion, to the extent that he struggles with maintaining employment due to his disorder is explicitly considered in the criteria for evaluating his psychiatric disability.  As to tinnitus, he is being compensated for complaints of tinnitus, which are clearly encompassed in the rating schedule.  Thus, the criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disabilities.  See 38 C.F.R. § 4.1 (2014).  

Specifically as to hearing loss, the August 2010 VA examination report showed that the Veteran's hearing loss affected him most in crowds or if a speaker was behind him.  With regard to the effect on occupational functioning and daily activities, he was not able to understand and hear everything.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his attorney have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for residuals of a left leg disability is granted.

An evaluation of 70 percent, but not higher, for PTSD is granted, is allowed subject to the regulations governing the award of monetary benefits.

An initial compensable evaluation for a bilateral hearing loss disability is denied. 

An initial evaluation in excess of 10 percent for tinnitus is denied. 


REMAND

The Veteran essentially contends that he has a left leg disability related to service.  As noted above, although service treatment records are negative for any findings or treatment for a broken left leg during service, a fellow service member confirmed that the Veteran broke a leg during service.  The Board notes that the Veteran and his buddy are competent with regard to any assertions of a broken leg during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, contemporaneous VA treatment records show that the Veteran has complained of pain in his left leg.  Therefore, he should be afforded an examination to determine the nature and etiology of any current left leg disability.  

Related to his left leg disability, the Veteran asserts that he has a left hip disability, 
a left knee disability, nerve damage disability, and a right leg disability, all secondary to left leg disability.  These issues are "inextricably intertwined" with the claim for service connection for a left leg.  Harris v. Derwinski, 1 Vet. App. 180 (1991). While action on these four issues is deferred pending development of the service connection claim for a left leg disability, the Board finds that the examination for the Veteran's left leg should also address these claims on a secondary basis.  In this regard, VA treatment records show that the Veteran sustained an injury to his right leg in September 2011, and the examiner must address this fact. 

Finally, as to the TDIU, insofar as the Veteran's other claims are being remanded for examinations, the Veteran should be afforded an examination to determine his current functional limitations.  

On remand, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to specifically include those dated from April 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current left leg disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

First, the examiner must state the diagnoses of any current left leg disorder.  Second, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that each currently diagnosed left leg disorder is causally or etiologically related to service.  

Finally, the examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current left hip disorder, left knee disorder, nerve damage disorder, and/or right leg disorder is either caused by or permanently aggravated by his left leg disorder.  The examiner must address the Veteran's right leg injury in September 2011 as appropriate to the inquiry posed herein.

3. After any additional records are associated with the claims file, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities of his service-connected disabilities.  All opinions expressed should be accompanied by a supporting explanation.

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must provide opinions as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


